  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 1 of 12 PageID #: 143
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DIST ICT OF TEXAS
                                  LUFKIN DIVISION
DENNIS WAYNE HOPE                      §
V.
                                      §               Civil o. : 9:18-CV-00027
                                      5
TODD HARRIS, et al.

                      PLAI TIFFS1 OPPOSITION TO DEFENDANTS
                       MOTION TO DIS ISS AMENDED COMPIAINT

                                          1.
                              STATE ENT OF THE CASE
     Plaintiff Dennis Wayne Hope, has been confined to Solitary Confinement
("Ad. Seg.") under highly restrictive conditions for over 23 years. Plaintiff
contends he is given a "sham" review and denied any meaningful review with regard
to his placement in indefinite isolation, hence violative of Due Process. He
further alleges the unsanitary and hi hly restrictive living conditions in
conjunction with the 23 years of being sub ected to it violate the 8th Amendment
and is cruel and unusual punishment. He is being retaliated against for seeking
redress via grievances for these unconstitutional acts. Both his physical and
mental health have deteriorated due to the decades of this type confinement and
treatment.

                                          2.
                 PLAINTIFF HAS A LIBERT INTEREST I RELEASE FROM
                23 YEARS OF CONFINEME T IN "Ad. Seg." UNDER HIGHLY
                RESTRICTIVE CONDITIONS AND IN NO SPENDING THE REST
                       OF HIS LIFE IN SOLITARY CONFINE ENT.
     Misreading Sandin v. Conner, 515 U.S. 472 (1995), defendants deny that
plaintiff has a liberty interest in release from solitary confinement and assert
this court lacks jurisdiction to adjudicate this case. To the contrary, as the
Third Circuit recognized in Shoats v. Horn, 213 F.3d 140 (3rd Cir. 2000), it
requires a case-by-case inquiry into whether plaintiff is assertin atypical
and significant hardships. "Eight years in administrative custody, with no
prospect of immediate release in the near future, is 'atypical' in relation to the
ordinary incidents of prison life". Shoats v. Horn 213 F.3d 140, 144 (3rd Cir.
2000), see also Laue v. Johnson, 117 F.App'x 365, 366, (5th Cir. 2004) ("We will
assume arguendo that Laue's eight years of confinement in administrative


                                          1.



              mar 1 9 MB

       BY
       deputy
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 2 of 12 PageID #: 144
segregation constitutes an 'atypical and significant hardship' on the inmate in
relation to the ordinary incidents of prison life". In the instant case,
Plaintiff Hope has spent 23 years in solitary confinement, with no end in sight.
    Since the U.S. Supreme Court's decision in Wilkinson v. Austin,125 S. Ct. 2384
(2005), the 5th circuit has stated, " hen a prisoner demonstrates extraordinary
circumstances" or in other words, an "atypical and significant hardship", he
may "maintain a due process challenge to a change in his custodial classification-"
Hemadez v. Velasquez 522 F.3d 556, 562 (5th Cir. 2008) at 562. See also Tate v.
Starks 4 4 F. App'x 720, 723-24 (5th Cir. 2011) (noting that extremely restrictive
conditions constitute a "crucial exception to the general rule that a prisoner
has no liberty interest in his classification"). Plaintiff Hope has endured
almost three (3) times the amount of time courts have said trigger a Liberty
interest. Plaintiff Hope has demostrated a Liberty interest and this court has
jurisdiction to adjudicate this case.
     Plaintiff Hope's confinement is atypical not only in duration but also in the
degree of the hardhsip. In the general population, inmates work and socialize.
They live in dormitories, have cell mates. They have educational and religious
programs they can participate in.   ey have contact visits and human contacts
with family a d others. They are not strip searched at least two (2) times a
day. They do not eat in their cell. They are not handcuffed and escorted
every here they go. They have privacy hen consulting medical and mental health
personnel. They have access to a telephone and television daily. The list is
extensive when comparing the hardships faced in solitary versus those of inmates
in general population.
     Two as ects of the complaint are not separable.   e conditions of confinement
and the over 23 years of being subjected to them violate the Eighth Amendment.
The complaint described the conditions to show why over 23 years of that treat ent
would be inhumane. Ho Plaintiff is denied basic human needs and for how long
he has suffered this deprivation.
                                        3.
                    PLAINTIFF HOPE HAS A RIGHT TO DUE PROCESS
     Having established a protectable liberty interest under the U.S. Constitution
Plaintiff can maintain a due process challenge to his custodial classification.
Since the U.S. Supreme Court's decision in Wilkinson, the 5th circuit has stated
that, "when a prisoner demonstrates e traordinary circumstances" or in other
words, an "atypical and significant hardship", he may "maintain a due process
challenge to a change in his custodial classification." Hernandez v. elasquez
522 F.3d 556, 562 (5th Cir. 2008) at 562.

                                             2.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 3 of 12 PageID #: 145
                                           4.
                PLAINTIFF HOPE IS DENIED ADEQUATE PROCEDURE AND
               MEANINGFUL REVIEW IN HIS CUSTODIAL CIASSIFICATION.
     Defendants make the alternative argument that even if plaintiff Hope
has a liberty interest, he has received adequate due process as a result of
his appearences before the State Classification Committee (SCC) every 180
days. Plaintiff counters that the "review" conducted by the SCC is nothing
more than a sham proceedings in which SCC members ignored the merits of
plaintiffs' case and instead devoted their time discussing matters unrelated
to classification or plaintiff. On paper, the SCC fills out a review form.
In reality, there is no review at all. For the past 23 years each SCC has
continued the segregation on the basis of the original ground for segregation
with absolutely no rational discussion or deliberation on the substance of
the decision. Over the last eight (8) years Plaintiff has not gone before a
SCC that has the authority to order his release from Ad. Seg. Plaintiff
Hope isn't seen by any decision-maker that can order his release, but instead
he s informed he'll be seen again in 180 days. The SCC has 23 years worth of
denials on Plaintiff that occur every 180 days and accrue as the months go along.
Plaintiff Hope is never told what he must do in order to be released from
Ad. Seg. because defendants have no intentions of releasing him. Absent court
and judicial intervention this will continue to be the case.
              •.   ;   .•   '   '   •   -5,.    \    '

             PLAINTIFF HOPE HAS A PLAUSIBLE EIGHTH AMENDMENT CLAIM.
     Plaintiff Hope has alleged denial of basic human needs; sleep, social
contact, exercise and enviromental sti ulation. Exercise a d sleep have been
expressly recognized by jurisprudence as basic needs, Wilson v. Seiter, 501 U.S.
294, 304, 111 S. Ct. 2321 (1991). Additionally, plaintiff emphasizes that the
conditions of Ad. Seg. must be considered both cumulatively a d durationally
in determining whether a serious deprivation has occurred, and that a reasonable
factfinder could conclude that the combination of conditions for such an
extraordinary long time in lockdown deprives the plaintiff of, at the very
least basic needs of exercise and sleep.
     "As early as 1890, the Supreme Court recognized that, largely because of
the risks of severe psychological harm that flow from the deprivations of social
contact and other forms of enviro ental stimulation, the matter of solitary
confinement is not...a mere unimportant regulation as to the safe-keeping of



                                                3.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 4 of 12 PageID #: 146

the prisoner, but is rather itself an infamous punish ent." In re Medley, 134
U.S. 160, 167, 169, 10 S. Ct. 384 (1890). Other courts have recognized the
medical and pyscholo ical literature concerning the ill effects of seg egation
and isolation on human beings.. See Daven ort v. De Roberts, 844 F. 2d 1310,
1316 (7th Cir. 1988)(Posner, J.)(noting that "there is plenty medical and
psychological literature concernin the ill effects of solitary confinement
(of which se regation is a variant)", Madrid v. Gomez, 889 F. Supp. 1146, 1230
(N.D. Cal. 1995) (Social science and clinical literature have consistently
reported that hen human beings are subiected to social isolation and reduced
enviromental stimulation, they may deteriorate mentally and in some cases
develop psychiatric disturbances").
     Defendants are aware of the harmful effects of isolation and have attended
seminars and counseling in inform them of the psychological damage and suicidal
tendencies that can be brought on as a result of extended periods and exposure
to isolation. Defendants use this form of housing for an extended period
(23 years) to mentally and psychologically torture plaintiff. On any different
occasions they have been informed of the physical and mental problems plaintiff
Hope suffers due to extreme isolation for decades. They refuse to take cor ective
action and remain deliberately indifferent to his serious edical and mental
needs. Defendants are deliberately indifferent to plaintiff Hope's serious
medical and ental needs as evidenced by their keeping him in isolation for
over 23 years in a cell of 60 square feet, 23 hours a day, 7 days a week with no
social contact and depriving him of basic human needs all the while kno ing
this form of treatment drives men insane.
                                       6.
                     EACH DEFENDANT HAS PERSONAL INVOLVEME T
     Each defendant in this suit has singled plaintiff Hope out with re ard to
his treatment. Both defendants Harris and Rahse ordered Hope mo ed weekly to
a different cell. At one point Hope was told by Maior Rehse, "everytime I
see you you're goin to get moved". Both Harris and Rehse made and enforced
the unit policy that Ad. Se . inmates must have an officer holding on to them
any time they are in handcuffs and out of their cell. Even hen medical and
mental health staff asked for one on one consultation the officers would not
leave the room. Both Harris and Rehse refuse to allow plaintiff Hope to be
handcuffed in front, they personally make that decision anytime it is requested
by medical staff. Maior Rehse personally saw the black mold on the walls in
Hope's cell and refused to remove him and assign him to another cell or have


                                            4.
 Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 5 of 12 PageID #: 147
the cell disinfected. Both Harris and Rehse have sat in on SCC hearings as
evidenced by their si natures on the SCC hearing record. Warden Harris is the
senior warden and answers grievances which is how SCC decisions are appealed
for inmates. Both Harris and Rehse are res onsible for the overall living
conditions and treatment of Hope while he is on the Polunsky unit.
     All SCC mebers have personally conducted hearings on Hope and denied hi
meaningful reviews, are aware of the physical an mental problems Hope has due
to decades of isolation and continue to contribute to the depression and
unconstitutional treatment of plaintiff Hope.
     Defendant Joni hite instructed all SCC members to remain Hope in M. Seg.
thereby nullifying any process any hearin was designed to afford Plaintiff Hope.
In phone conversations with advocates of Hope's she admitted she has no
intentions of releasing Hope before her retirement.
     Each defendant not only is aware of the treatment of Plaintiff Hope, but
actively c ntribute to it. Each are aware of the psychological harm they are
imposin on Hope and continue to do so ithout a y regard for his physical or
mental health.
                                        7.
                     HOPE HAS A PL USIBLE RETALIATION CL IM
     Plaintiff Hope continues to file grievances concerning his conditions
of confinement, those complaints deal with unsanitary cells, living area
and showers. Hope has been moved into 263 cells in the last five (5) years.
The previous five (5) years he was moved eight (8) times. Maior Rehse and Warden
Harris are the ones who ordered the moves as evidenced by the move log. The
 confiscation of the typewriter was done so to deprive Hope of personal property
 and impede his ability to file grievances and send letters to outside officials
 seeking redress of the actions and treatment he was being subjected to.
                                        8.
                     HOPE HAS STANDING FOR INJUNCTIVE RELIEF
      "A party seeking preliminary iniunction must show: (1) a likelihood of
 success on the merits;(2) that it will suffer irreparable harm if the in unction
 is denied;(3) that ranting preli inary relief will not result in even reater
 harm to the nonmovin party; and (4) that the public interest favors such relief."
 Kos Pharms., Inc. v. Andrx Corp., 369 F. 3d 700, 708 (3d Cir.2004)(citin Allegheny
 Energy, Inc. v. DQE, Inc., 171 F.3d 153, 158(3d Cir. 1999)). Here, all of these
 factors favor a preliminary injunciton.



                                             5.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 6 of 12 PageID #: 148
    The Court's first inq iry is whether Plaintiff Hope has a "reasonable
probability of success on the merits." Allegheny Energy, Inc., 171 F.3d at 158.
To meet this burden, the moving party must present "sufficient evidence to
satisfy the essential elements of the underlying cause of action." Stilp v.
Contino, 629 F. Supp. 2d 449, 457 (M.D. Pa.2001). "The mere possibility that the
claim mi ht be defeated does not preclude a finding of probable success." Id.
Plaintiff Hope is likely to succeed on the merits of his Eighth Amendment claim
under 42 U.S.C. § 1983, as his over two (2) decades of incarceration in solitary
confinement constitutes cruel and unusual punishment.
     Conditions of prisoenr confine ent are subiect to Ei hth Amendment scrutiny.
Farmer v. Brennan, 511 U.S. 825, 832-34 (1994). Pursuant to the Eighth
Amendment's prohibition on cruel and unusual pu ishment, prison officials must
ensure inmates are held in "humane" conditions. Id. at 832 The Supreme Court
has set forth a t o-pronged inquiry. Id. at 834. First, the conditions to which
a prisoner is subiected ust be obiectively "serious," -- a denial of "the
minimal civilized measure of life's necessities" or posin a "substantial risk of
serious harm." Id. at 834. Second, the prison official must be subiectively
culpable     showing "'deliberate indifference to inmate health or safety.'" Id.
     To satisfy the obiective component, a plaintiff must show a deprivation of a
single, identifiable human need, such as health, safety, or exercise. Wilson
v. Seiter, 501 U.S. 294, 304 (1991). A court may also consider a combination of
conditions if the combination produces a "mutually reinforcing effect" resulting
in a deprivation of a single, identifiable human need. Id. The Eighth mendment
also protects against future harm, here conditions "pose an unreasonable risk of
serious damage to [the prisoner's] future health." Helling v. McKinney, 509 U.S.
25, 35 (1993).
     The subiecti e co ponent requires prison officials be dleiberately indifferent
to the identified deprivations or risks. Farmer, 511 U.S. at 834. A defendant
is deliberately indifferent hen he or she "knows of and disregards" a depri ation
or "an excessive risk to inmate health or safety." Id. at 837. To disregard a
deprivation or risk eans to "fail[] to take reasonable measures to abate it."
Id at 847.
     P ison officials cannot "choose to remain deliberately indifferent to an
excessive or substantial or serious risk of harm to inmates." Coble v. Damiter,
Civ. No. 3:11-CV-1276, 2012 WL 3231261, *8-*9 ( .D. Pa. June 27,2012). Accordin ly,
courts properly infer deliberate indifference when the plaintiff proves the risk



                                            6.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 7 of 12 PageID #: 149
or deprivation was "obvious." Farmer, 511 U.S. at 842.
     "The length of confinement [in isolation] cannot be ignored in deciding
hether confinement meets constitutional standards." Hutto v. Finney, 437 U.S.
678, 686 (1978); Nami v. Fauver, 82 F.3d 63, 67 (3rd Cir. 1996) (considerations
relevant to the Eighth Amendment test "include the length of confinement, the
amount of time prisoenrs must spend in their cells each day, sanitation, lighting,
bedding, ventilation, noise, education and rehabilitation programs, opportunites
for activities outside of cells,...");Young v. Quinlan, 960 F.2d 351, 364 (3d Cir.
1992) (superseded by statute on other grounds)("The duration and conditions of
segregated confinement cannot be ignored in deciding whether such confinement
meets constitutional standards.");Peterkin v. Jeffes, 855 F.2d 1021, 1025 (3d Cir.
1988)("obiective factors which a court must examine in prison conditions cases
include basic- hu an needs such as ...length of confine ent, and out-of-cell
time."). Solitary confinement in any duration and particularly in an extreme
duration such as this deprives inmates of the basic human needs of social
interaction, enviromental stimulation, mental health, sleep, and exercise.
Plaintiff Hope has endured these deprivations for over twenty-three (23) years.
Plaintiff Hope, therefore, satisfies the obiective component of an Eighth
Amendment claim. See Wilkerson v. Stalder, 639 F. Supp.2d 654, 679 (M.D. La.2007).
     Defendants have de rived Plaintiff Hope of all human interaction and
enviromental stimulation for over two (2) decades. As set forth above, Hope
spends 23 hours a day in his cell, alone. He eats all his meals alone. He is
not permitted to touch any visitors,ever; and aside from strip searches and other
incidental contact with his captors, he has not touched another human for over
23 years. He showers alone, recreates alone, is not permitted to participate in
educational or religious programs or have access to a television.
     Social interaction and environmental stimulation are basic human needs.
Wilkerson, 639 F. Supp. 2d at 677-678, Ruiz v. Johnson, 37 F. Supp.2d 855, 914-15
(S.D. Tex. 1999)rev'd on other grounds, 243 F.3d 941 (5th Cir. 2001), adhered to
on remand 154. F. Supp 2d 975 (S.D. Tex 2001), Shoatz v. etzel, No. 2:13-cv-
0557, 2016 L 595337 at *8(W.D. Pa.2016)(summary Judment denied after finding
plaintiff produced sufficient evidence that "over 22 years in consecutive
solitary confine ent constitutes a sufficiently serious deprivation of at least
one basic human need, including but not limited to sleep, exercise, social contact
and environmental stimulation.")


                                           7.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 8 of 12 PageID #: 150
    The almost total li itation on human interaction i posed on Plaintiff Hope
over se eral decades is a deprivation of what it means to be human. As the
Wilkerson court stated:"The cumulative effect of over 28 years of confinement
in lockdo n [in solitary confinement] constitutes a sufficiently serious
deprivation of at least one basic human need, including but not limited to sleep,
exercise, social contact and environmental stimulation. It is obvious that being
housed in isolation in a tiny cell for 23 hours a day for over three decades
results in serious deprivations of basic human needs." Wilkerson, 639 F. Supp.2d
at 679.
     Just as in ilkerson, Plaintiff Hope is held in isolation "in a tiny cell
for 23-24 hours per day"for over two decades. As in Wilkerson, he has, by that

very fact, "0t,vi0US[ y]" been deprived of basic human eeds. Id.

     Plaintiff Hope's pervasive isolation has lead to co nitive impairment,
chronic depression, emotional pain and suffering, and other pyschological harms.
Various courts have found the Eighth Amendment protects against segre ation that
causes a serious deprivation of mental health over a prolonged period. Ruiz v.
Johnson, 37 F. Supp.2d 855, 914 (S.D. Tex. 1999)("extreme levels of pyscholo ical
deprivations" cause"pain and suffering," (reversed on other grounds)); Wilkerson
supra, Shoats supra, AShker v. Brown, No. 4:09-cv-5796, Dkt. No. 191, Order
Denying Mot. to Dismiss, *9 (N.D. Cal. Apr.9,2013)("Plaintiffs' asserted in.iuries
   the symptoms of which include 'chronic insominia,' 'severe concentration and
memory problems," 'anxiety,' and other ailments- are sufficient to satisfy the
ob ective component of their Eighth Amendment claim, considering the length of
Plaintiffs' exposure tothese conditions.").
     Quite understandably, Plaintiff Hope suffers from in creasing hopelessness
(no pun intended), depression and anxiety, declining short-term memory and the
inability to even focus on a task for a few minutes. All of these symptoms,
suffered for over two decades in isolation, demonstrate a serious deprivation
of mental health- anestablished identifiable human need.
     Plaintiff Hope has increasingly crippling insominia as a result of his
isolation. t times set aside for prisoenrs to sleep his cell light is repeatedly
 turned on for security checks or a flashlight is shined in his face every 30
minutes. He wakes frequently and has difficulty falling back asleep, sleeping
at most four to five hours every 24 hours. "[S]leep undoubtedly counts as one of
 life's basic needs." Harper v. Showers, 174 F.3d 716, 720 (5th Cir. 1999).


                                           8.
   Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 9 of 12 PageID #: 151
Deprivation of sleep, coupled with other deprivations to hich hi is subjected,
constitute a deprivation of an identifiable human need.
     Deliberate indifference can be inferred when the risk of harm is obvious.
Farmer. 511 U.S. at 842. As noted by the court in Wil erson, the risk of 36 years
in solitary confinement are so obvious no reasonable person can claim to be
unaware of them. Wikerson, 639 F. Supp.2d at 679. Accordingly, this court can
and should infer that Defendants know the risks posed by prolonged solitary
confinement.

       e ruinious effects of long term isolation are not new or unknown concepts,
nor are they debated. he United Nations has called for all countries to ban
solitary confinement in excess of 15 days, saying "the severe mental pain or
suffering solitary confinement may cause, it can amount to torture or cruel,
inhu an or degrading treatment or punishment."
     More specifically, piblic policy is against long term solitary confinemnt
without penological ustification is clear. Justice Kennedy recently recognized
the "human toll wrought by extended terms of solitary confinement," and that it may
be time for the courts to find "workable alternative systems" for long term
solitary confinement. Davis v. Ayala, 135 S. Ct. 2187, 2208-10 (2015)
(Kennedy, J. concurring). He noted, succinctly: "[y]ears on end of near-total
isolation exact a terrible price." Id. Plaintiff Hope has paid that price for decades.
     Statements from the correctional community itself also demonstrate public
policy is strongly in favor of Plaintiff Ho e's release from solitary confinement.
The American Correctional Association, which defendants are a member of recently
released a statement indicating the need to reduce, if not eliminate, long term
solitary confinement. any States have already acted on this advice.
     Plaintiff Hope is exceptionally resilient, but the excessive period he has
endured in solitary confinement has broken him down to the point that continued
isolation will lead to irreparable mental harm. Hope's advancing age makes him
even more susceptible to irreversible mental decline due to his isolation.
                                         9.
                   PLAINTIFF HOPE OBJECTS TO DISMISSING DEFENDANT
                             TODD HARRIS FROM THIS SUIT.
      Defendant Todd Harris was the warden at all times during Plaintiff Hope's
complaint. He re ained warden some ten (10) months after Plaintiff Hope filed
his complaint and refused to take corrective action. Defendant Harris is liable
 for his actions as they took place during the period he maintained custody and

                                          9.
  Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 10 of 12 PageID #: 152
control over Plaintiff Hope on the Polunsky unit. More importantly, Defendant
Harris ade many of the decisions resardine the treat ent of laintiff Hope.
                                        10.
                                      PRAYER
     For the above stated reasons, Plaintiff Hope orays that this court will deny
defendants Motion to Dismiss Plaintiff's Amended Complaint.


                                                  Dennis Wayne Mope TDCU # 579097
                                                  Polunsky Unit
                                                  3872 FM 350 South
                                                  Livingston, Texas 77351



                               CERTIFICATE OF SERVICE

     l Dennis Wayne Hope, Plaintiff Pro Se, hereby certify that a true and correct
copy of the "Plaintiffs' Op osition to Defendants' Motion to Dismiss Amended
Complaint" has been sent to Amy L. Prasad, Assistant Attorney General for the
State of Texas 78711-25 8 via U.S. Mail first class postage prepaid on this
   / 9 day of March, 2019.


                                                  Dennis Wayne Hope TDCJ "# "579097
                                                  Polunsky Unit
                                                  3872 F 350 South
                                                  Livingston, Texas 77351




                                          10.
Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 11 of 12 PageID #: 153

                                   March 19, 2019




Mr- David O'Toole, Clerk
U.S. District Court of the Eastern District of Texas
104 North Third Street
Lufkin, Te as 75901

  Re: DENNIS WAYNE HOPE vs- TODD HARRIS ET-AL-         Cause No- : 9;18cv27

Dear Mr- O'Toole:

     Enclosed please find two (2) copies of Plaintiff's Opposition to
Defendants' Motion to Dismiss Amended Complaint. A copy has been forwarded
to Amy L- Prasad, Assistant Attorney General of Texas on this same day-
Please file them with the court at your earliest convenience-

      hank you in advance for your time and attention to this matter-
                                                 Respectfully Submitted,


                                                    Dennis Wayne Hope 579097
                                                    Polunsky Unit
                                                    3872 FM 350 South
                                                    Livingston, Texas 77351
Case 9:18-cv-00027-RC-ZJH Document 22 Filed 03/19/19 Page 12 of 12 PageID #: 154
